Citation Nr: 9921577	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  93-10 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for contracture of the 
hands.

2.  Entitlement to an increased rating for a right hand scar, 
currently evaluated as 10 percent disabling.

3.  Entitlement to a temporary total rating based on 
convalescence following surgery in February 1995.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. S. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to November 
1965.

The veteran's claims for service connection for contracture of 
the hands, and for a compensable evaluation for a right hand 
scar, first came before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in June 1992 by the Winston-
Salem, North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA), wherein, inter alia, service connection 
was denied for contracture of the hands, and service connection 
for a right hand scar was granted and assigned a noncompensable 
evaluation.  Subsequent to a July 1993 personal hearing before a 
Member of the Board, sitting at the RO, the Board, in October 
1993, remanded these claims.  These claims were thereafter 
returned to the Board which, in a decision dated in March 1995, 
denied service connection for contracture of the hands, and 
granted a 10 percent rating for the right hand scar.

In a rating decision dated in April 1995, the RO assigned an 
effective date of September 19, 1991, the date of receipt by VA 
of the veteran's claim, for the 10 percent disability rating 
assigned by the Board for his right hand scar.  The RO, in that 
rating decision, denied entitlement to a temporary total rating 
based on the need for convalescence following surgery in February 
1995.  Following timely perfection of an appeal of that latter 
issue, the case was returned to the Board.  In a June 1997 
decision, the Board vacated its March 1995 decision, except with 
regard to the portion of that decision whereby a 10 percent 
rating for the right hand scar was granted.  Accordingly, actions 
rendered by the Board subsequent thereto constitute 

the Board's final actions on the veteran's claims for service 
connection for contracture of the hands, and for an increased 
rating for a right hand scar (that is, in excess of 10 percent), 
as if the Board's March 1995 decision hand not been entered.  See 
38 C.F.R. § 20.904 (1998).

By means of decisions issued simultaneously in September 1997, 
the Board remanded the three issues that are identified on the 
first page of this decision.  The requested actions have been 
completed, and the case has been returned to the Board for 
further appellate action.  The Board notes that the subject of 
one of those remand decisions concerned, inter alia, whether the 
veteran sought a personal hearing before another Member of the 
Board, in view of the fact that the Board decision promulgated in 
response to his previous personal hearing had been vacated, and 
the case referred to another Board Member.  In the course of the 
development undertaken in response to the Board's September 1997 
remand, the veteran has indicated that he did not seek a hearing 
before a Member of the Board; the case is, accordingly, ripe for 
review by the undersigned Board Member.

In a statement dated in May 1998, the veteran claimed entitlement 
to temporary total ratings based on hospitalization (38 C.F.R. 
§ 4.29) and convalescence (38 C.F.R. § 4.30) in April 1998.  
These issues have not been developed for appellate review, and 
are referred to the RO for action as appropriate.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of the 
veteran's claims has been developed.

2.  Contracture of the hands (Dupuytren's contracture) is not 
shown in service; the manifestation of that disorder subsequent 
to service is not shown to be related to service.

3.  A right hand scar is not shown to be productive of right hand 
impairment.


4.  The veteran underwent convalescence following surgery in 
February 1995 for a nonservice-connected disability. 


CONCLUSIONS OF LAW

1.  Contracture of the hands (Dupuytren's contracture) was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).

2.  The criteria for a rating greater than 10 percent for a right 
hand scar are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4, Diagnostic Codes 7803, 7804, 7805 (1998).

3.  The veteran's claim of entitlement to a temporary total 
rating based on convalescence following surgery in February 1995 
lacks legal merit and entitlement under the law.  38 C.F.R. 
§ 4.30 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for 
Contracture of the Hands (Dupuytren's Contracture)

Initially, the Board finds that the veteran's claim for service 
connection for contracture of the hands, or Dupuytren's 
contracture, is well grounded under 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  He 
has not alleged that any records of probative value that may be 
obtained, and which have not already been requested or associated 
with his claims folder, are available.  The Board accordingly 
finds that the duty to assist him with regard to this claim has 
been satisfied.


The veteran contends, essentially, that his current contracture 
of the hands (Dupuytren's contracture) was initially manifested 
during service, and that service connection is warranted 
therefor.  After a review of the record, however, the Board finds 
that his contentions are not supported by the evidence, and that 
his claim fails.

The report of the veteran's service entrance examination, dated 
in August 1963, shows that his upper extremities (which would 
have included his hands) and skin (which would have included any 
wart, cyst or foreign body) were each clinically evaluated as 
normal.  A service treatment record dated in August 1965 notes 
the presence of a subcutaneous mass on the right palm, 1/2 by 1/2 
centimeters in size, which was excised at that time; the 
impression was that it was either a wart or a foreign body.  The 
report of the veteran's separation medical examination, dated 
later in August 1965, shows that he was clinically evaluated as 
normal in all relevant aspects, and does not note any problems, 
to include contracture or nodules, relating to either hand.  A 
report of medical history prepared at that time includes the 
following notation:  "foreign body removed from rt. palm (cyst 
removal)."  The Board notes, however, that the service medical 
records do not indicate that the item excised from the veteran's 
right palm, which was identified during service variously as a 
wart, a cyst, or a foreign body, was a symptom or manifestation 
of Dupuytren's contracture, nor do these records show that 
contracture of the hands was manifested during service.

The medical evidence first shows the presence of contracture of 
the hands in March 1975, at which time the veteran was found to 
have Dupuytren's contracture of both hands; at that time, he 
furnished a history of left palm hardness of seven to eight 
years' duration, and noted that he underwent surgery in service 
for right palm hardness.  Medical records dated subsequent to 
March 1975 show that he has undergone further treatment for 
bilateral Dupuytren's contracture, and that this disorder is 
currently manifested.  

VA has sought medical opinions as to the question of etiology, 
and has not been furnished with any conclusion that would permit 
a finding on the veteran's behalf.  The report of a February 1994 
VA examination includes comments by the examiner that 
"Dupuytren's contracture of [the veteran's] right hand was not, 
in any way, caused by the surgery he had in the service.  This is 
a systemic disorder which is caused by abnormal scar tissue.  It 
has a propensity to recur after excision.  Therefore, the surgery 
on his right hand did not cause this problem; although it did not 
solve it."  

Perhaps more to the point, a VA physician wrote in January 1995 
as follows:  "I believe that [the veteran] probably had an 
incomplete excision of a Dupuytren's palmar nodule while he was 
serving in the Army....It seems reasonable and fair to give this 
veteran a small amount of service connection for his Dupuytren's 
fibromatosis."  Similarly, a VA examiner, in April 1998, stated 
that "[i]t is apparent...that [a Dupuytren's palm or nodule] was in 
fact removed [during service].  I think what was meant was that a 
nodule that was not removed the first time (sic).  That is 
impossible to say.  However, Dupuytren's fasciitis...tends to be 
progressive and recurrent and accordingly, this all is the same 
disease process."  This same examiner, in July 1998, when 
requested to clarify his statement, indicated that it would be 
"impossible" to ascertain without resort to speculation whether 
the "mass" excised in 1965 was a Dupuytren's nodule, but that, 
"from a speculation point of view, I think that probably the 
original lesion was an early Dupuytren's contracture.  I 
emphasize that this is speculation...."

In brief, the examiners asked to render an opinion as to whether 
the right palm foreign body or mass excised during service was a 
symptom or manifestation of Dupuytren's contracture have 
indicated that any response would be speculative in nature.  
While these examiners have, in turn, for the most part speculated 
that the item or mass in question was such a symptom or 
manifestation, the fact that these opinions are no more than 
speculation renders them of minimal probative value.  See Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  As such, they must be 
balanced 

against the clinical evidence which, to reiterate, first shows 
the presence of contracture of the hands, or Dupuytren's 
contracture, in 1975.  The Board finds that the clinical record 
is more dispositive than the speculative opinions of the 
examiners, and that the preponderance of the evidence is against 
the veteran's claim for service connection for contracture of the 
hands.  That claim, accordingly, fails.

II.  Entitlement to an Increased Rating for a Right Hand Scar

With regard to the veteran's claim for an increased rating for a 
right hand scar, the Board finds that this claim, too, is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 1991), 
in that his claim is plausible.  See Proscelle v. Derwinski, 
2 Vet. App. 629 (1992).  He has not alleged that any records of 
probative value that be obtained, and which have not been 
requested or already associated with his claims folder, are 
available.  The Board therefore finds that the duty to assist him 
with the development of this claim has been satisfied. 

As noted previously, service connection for a right hand scar was 
granted by the RO in June 1992, following review of evidence that 
included the veteran's service medical records and the report of 
a November 1991 VA examination.  The RO found that his service 
medical records indicated that a wart or foreign body had been 
excised from his right palm in August 1965, and that subsequent 
medical records, to include that examination report, did not 
indicate that there was any functional impairment of the right 
hand due to the resulting scar.  A noncompensable evaluation was 
accordingly assigned.  In March 1995, the Board granted a rating 
of 10 percent for this scar, based on evidence showing that the 
scar was painful to the touch.  The RO thereafter deemed 
September 19, 1991, as the effective date for the assignment of 
that 10 percent rating.  (As discussed above, the subsequent 
vacating of the Board's March 1995 decision was held not to 
encompass the award of the 10 percent rating.)

The severity of a service-connected disability is ascertained, 
for VA benefits purposes, by application of criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1998) 
(Schedule).  Under these criteria, the 10 

percent rating currently in effect contemplates the presence of a 
superficial scar that is poorly nourished and which repeatedly 
ulcerates (Diagnostic Code 7803), or which is tender and painful 
on objective demonstration (Diagnostic Code 7804).  The current 
10 percent rating is the maximum that can be assigned under these 
diagnostic criteria.  However, under Diagnostic Code 7805, the 
severity of a scar can also be evaluated in accordance with the 
limitation of function of the affected body part.  Thus, the 
question before the Board is whether the veteran's right hand 
scar is productive of right hand impairment greater than would be 
assigned a 10 percent rating under the Schedule.

This question must be answered in the negative.  While the report 
of the most recent clinical evaluation of the veteran's right 
hand, which is the report of the VA examination conducted in 
April 1998, does not clearly delineate which particular right 
hand excision scar is the one that is service connected, it also 
does not show that any scar is productive of right hand 
impairment; rather, it appears to attribute right hand limitation 
of function to the presence of Dupuytren's contracture.  
Likewise, medical records dated prior to April 1998 similarly 
refer to right hand impairment, but do not show that this 
limitation of right hand function was found to be related to the 
specific right hand excision scar for which service connection 
has been established.  More to the point, however, the report of 
a February 1994 VA examination shows that this scar was painful 
to the touch, but that there was full flexion of the right hand 
at the metacarpal phalangeal joints and interphalangeal joints, 
and that the thumb, index and long fingers of the right hand 
exhibited full active and passive range of motion.

In brief, the medical evidence does not demonstrate that the 
veteran's service-connected right hand excision scar is 
productive of right hand impairment or limitation of function.  
The Board must therefore conclude that the preponderance of the 
evidence is against the veteran's claim for an increased rating 
for his right hand scar, and that this claim also fails.


III.  Entitlement to a Temporary Total Rating Based on 
Convalescence Following Surgery in February 1995

The veteran essentially contends that he is entitled to the award 
of a temporary total rating rating based on convalescence 
following surgery in February 1995.  See 38 C.F.R. § 4.30 (1998).  
After a review of the record, the Board finds that there is no 
legal basis to his claim.

In a case where the law and not the evidence is dispositive, the 
claim should be denied or the appeal to the Board terminated as a 
consequence of the absence of legal merit or lack of entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Cf. FED R.CIV.P. 12(b)(6) (failure to state a claim upon which 
relief can be granted).

The Board finds, in this case, that the law and not the evidence 
is dispositive, in that applicable regulations specifically 
delineate certain criteria that must be met prior to the award of 
a temporary total rating based on convalescence following 
surgery.  Under the provisions of 38 C.F.R. § 4.30 (1998), a 
temporary total rating can be assigned for a period of 
convalescence when a service-connected disability resulted in 
surgery or immobilizing treatment.  38 C.F.R. § 4.30(a) (1998).  
In the instant case, the medical records compiled pursuant to the 
veteran's February 1995 surgery, on which his claim for a 
temporary total convalescence rating is premised, show that he 
underwent a partial fasciectomy of the right hand to correct 
recurrent Dupuytren's contracture.  As determined above, service 
connection has not been established for Dupuytren's contracture 
of the hands.  In addition, the evidence does not demonstrate 
that the right hand surgery he underwent in February 1995 was 
related in any manner to his service-connected right hand scar.

The requirement that the convalescence for which a temporary 
total rating is sought be based on treatment of a service-
connected disability is a question of law.  That 

legal requirement has not been satisfied in this case.  The 
veteran's claim, therefore, lacks legal merit and entitlement 
under the law.  It accordingly must be denied and the appeal to 
the Board terminated.


ORDER

Service connection for contracture of the hands (Dupuytren's 
contracture) is denied.  A rating greater than 10 percent for a 
right hand scar is denied.  Entitlement to a temporary total 
rating based on convalescence following surgery in February 1995 
is denied, and the appeal with regard to that issue is 
terminated.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

